OLSZEWSKI, Judge,
dissenting:
While the expression of the majority view provides a persuasive analysis and sound rationale, I am obliged to differ and respectfully dissent.
First, the majority opinion goes through a thorough analysis of the issue of testimony beyond the “fair scope” of the expert’s report and concludes that the defense expert’s testimony was beyond the fair scope of his report. Nevertheless, the majority finds that a new trial should not be granted because no prejudice resulted from the violation of this fair scope rule.
The majority admits that Dr. Ferroni’s testimony “clearly exceeded the fair scope of his pre-trial report.” If the testimony exceeds the fair scope of his pre-trial report it is not admissible. See, e.g., Walsh v. Kubiak, 443 Pa.Super. 284, 661 A.2d 416 (1995); Pa. R.Civ.P. 4003.5(c); Pascale v. Hechinger Co. of Pa., 426 Pa.Super. 426, 627 A.2d 750 (1993).
Walsh requires that the pre-trial report allow the opposing side to anticipate the expert’s testimony so that one may prepare for cross-examination or provide rebuttal. As noted by the majority, not only was Dr. Ferroni’s testimony beyond the scope of his pre-trial report, it was contradictory to that report. Because plaintiffs counsel did not know of this theory as opined by Dr. Ferroni until he was on the witness stand, plaintiff was unable to adequately cross-examine him or prepare rebuttal.
The majority relies on Tiburzio-Kelly v. Montgomery, 452 Pa.Super. 158, 681 A.2d 757 (1996), for the proposition that no prejudice occurred because plaintiff should have known that fetal distress was a possible theory of the case. In Tiburzio-Kelly, however, the Court stated that the argument presented could actually be gleaned from the reports themselves and therefore no prejudice occurred. In the instant case, Dr. Ferrino’s testimony could not have been gleaned from his pre-trial report as his report was silent as to the fetal distress theory and actually contradicted that theory.
Clearly, plaintiff was adversely prejudiced by the testimony given by Dr. Ferroni as it went beyond the fair scope of his pretrial report. A new trial should therefore be granted.
Next, the majority finds that the lower court properly restricted the cross-examination of the defense expert as to possible bias in his testimony. Plaintiff was not allowed to question Dr. Ferroni as to his professional relationship with the defendant Dr. Thornton and with defendant’s counsel. Evidence of such relationships is highly relevant to the case and clearly admissible. See Tiburzio-Kelly, supra, 681 A.2d at 767; Downey v. Weston, 451 Pa. 259, 301 A.2d 635 (1973). The trial court has within its discretion the power to limit such cross-examination to prevent it from becoming unproductive. Dow-*1085ney, supra. In the instant case, however, I feel that the trial court clearly abused its discretion in limiting the cross-examination as to such bias in the instant case.
In Downey, the Court found the limitation on cross-examination permissible as counsel sought to discredit credibility by showing past misconduct by the witness. In the instant case, however, plaintiff wanted to impeach credibility by showing bias that existed on the part of this expert witness. The bias in this ease is rather significant as the doctor accused of malpractice in the instant case is the leading witness in a medical malpractice suit against Dr. Ferroni’s own medical partnership. Additionally, defendant’s counsel was representing Dr. Ferroni in that medical malpractice suit. These allegations of bias are quite important and highly relevant to the expert’s motivation and credibility as a witness. The believability of an expert witness in a medical malpractice suit is crucial to the determination of liability. Therefore, the trial court should not have so severely limited the cross-examination of the expert on such important matters of bias. Plaintiff was clearly harmed by the trial court’s ruling on limiting this cross-examination. Therefore, a new trial should be granted.